Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

DETAILED ACTION
Claims 1 - 19 are pending in the application.
Claims 1, 9, and 11 are independent. 
This action is Final based on the same 35 U.S.C. §103 prior art references that were used given the applicant’s amendment; see MPEP §706.07(a).
Given the amended claims 1, 9 and 11, the 35 U.S.C. 112(b) rejections are rescinded. 

	

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bongartz et al. (US PG Pub. No. 20190259108), herein “Bongartz,” in view of Hideho et al. (JP 2008029307A), herein “Hideho.” 

Regarding claim 1,
Bongartz teaches a system for automated plant condition notification, detection, and watering to improve plant growth and maintenance, the system comprising: (Par. 0008: “With plants being organic goods having very specific needs, a farm or agricultural system discussed here can have a quite different design and setup in detail, for instance depending on the type and size of the plants grown, but also on the location of the farm (e.g. vertical farm in a city) or other local requirements.”) 
a computing unit, (computing unit/device or processor) 
an optical sensor communicably connected to the computing unit, (Par. 2314: “also camera imaging solutions, including hyper-imaging solutions, sensors for chemical analysis, sensors for spectroscopy and reflectivity of electromagnetic radiation, Doppler
(sound and ultrasound) sensors for plant movement measurement, Lidar sensors for measurement of plant morphology, sensors for measuring photoacoustic effects inside
a plant leaf. For instance, each sensor of one group of sensors (e.g. sensor device 150) may be able to measure temperature and humidity. The sensors of another group of sensors (e.g. sensor device 160) may be cameras for taking images of the plants.”) 
a soil moisture sensor communicably connected to the computing unit, (Par. 0051: “Substrate moisture (substrate includes, soil, rock wool, perlite etc.) and temperature…”  Par. 2314: “The sensor devices may comprise ambient sensors measuring temperature, humidity, leaf temperature, VPD (vapor pressure deficit), substrate moisture…”) 
a pump communicably connected to the computing unit, (Par. 2387: “the actuator device 310, if the analysis of the measured data by means of the computing device 140 results in the identification of stress, disease, pest or any other critical condition of the plants. For this purpose, the actuator device 310 may comprise, for instance, agricultural lighting devices configured to enable various light recipes, particularly light
recipes that ease plant stress, radiation sources able to emit ultraviolet (UV) radiation, e.g. 250 to 300 nm, irrigation systems…” Par. 1509: “Actuators could be water pump…” Par. 1510: “…due to the sensor data available from a substrate moisture sensor, it can be calculated how long the irrigation pumps can be shut down. Also with the data from optical/image plant sensors it can be detected if stress in the plant occurs and reduce cooling, irrigation etc., within the tolerance level of the plant.”) 
the pump being configured to pump water to a plant, (Par. 1172: “In some embodiments/implementations, the actuator device is adapted for providing irrigation, manuring, heating, ventilation and/or air conditioning to the plants…”) 
the computing unit including a processor and a memory, the processor capable of executing instructions stored on the memory, the processor configured to: (Par. 2913: “Sensors are devices, modules or subsystems whose purpose it is to detect  events or changes in its environment and send the information to other electronics, frequently a computer processor.” Par. 2774: “In this respect, various disclosed concepts may be embodied as a computer readable storage medium (or multiple computer readable storage media) (e.g., a computer memory, one or more floppy discs, compact discs, optical discs,  magnetic tapes, flash memories, circuit configurations in Field Programmable Gate Arrays or other semiconductor devices, or other non-transitory medium or tangible computer storage medium) encoded with one or more programs that, when executed on one or more computers or other processors, perform methods that implement the various embodiments of the disclosure discussed above. The computer readable medium or media can be transportable, such that the program or programs stored thereon can be loaded onto one or more different computers or other processors to implement various aspects of the present disclosure as discussed above.” See also Par. 2775 – 2777. ) 
receive a second input indicative of a plant type; (Par. 2027: “…basis of a camera input, recognizes a new product (e.g., during a conveyor belt illumination process or when replacing a growth shelf) and then applies a light recipe related to this plant type.” Par. 0196: “…the sensor device comprises an image capture device and the processing by the computing device comprises image recognition.”) 
receive a soil moisture input from the soil moisture sensor indicative of a soil
moisture level; (Par. 1724: “The performance data can be controlled within the scope of feedback. In particular, sensors can be used as a controlled variable, which is also referred to as a parameter, of feedback, said sensors outputting a measurement signal on the basis of one or more influencing variables, such as ambient temperature, humidity, time of day (circadian), CO2 content, methane gas content, ground moisture…”
receive an optical sensor input from the optical sensor, (Par. 0995: “These information items can be kept in a growth log for each growing unit. In order to determine the current growth phase, provision may also be made of optical sensors, for example cameras, or else other sensors such as chemical sensors, spectrally sensitive sensors or thermal sensors. Here, the phrase growth phase comprises all stages of the plant growth, including the maturing of possible fruits (e.g., fruit, vegetable, fungi, plants, etc.) of the plant.”
determine a water pump initiation threshold and a water pump completion threshold based on one or more of the plant type, the optical sensor input, or the soil moisture input; (Par. 2027: “Moreover, the present disclosure also relates to a method for the application of a coupled light recipe to different growing products. A coupled light recipe or growth recipe is intended to be that a light recipe (or growth recipe) can be configured in such a way that the respective program, for example on the basis of a camera input, recognizes a new product (e.g., during a conveyor belt illumination process or when replacing a growth shelf) and then applies a light recipe related to this plant type. Thus, the light recipe (software in the database) can be configured to select and apply a light recipe assigned to the plant for each plant type, i.e., to couple said light recipe to the plant. In the case of a pass-type process, the light recipes are coupled to one another in time.” Par. 0988: “a computing device connected to the acquisition unit and the control unit and configured to establish modified control parameters for the actuators on the basis of the determined current growth status in such a way that the desired state (degree of maturity) of the product is obtained…” See also Par. 2479. Examiner’s Note – Bongartz interchangeably uses light and growth recipes; wherein the growth recipe includes water and moisture level of the soil.  See paragraph 0341.) 
determine a plant maturity optical value based on the plant type; (Par. 0420: “Horticulture facilities like greenhouses and vertical farms are getting more and more automated. An interesting approach discussed here is to move the plants through the
horticulture/agricultural facility, namely to transport them through the facility depending on the specific growth phase. Therein, different light or growth recipes can be applied in different zones along the workflow (and thus plant flow). The recipes can be pre-designed in terms of the respective plant type and growth phase. Each recipe can define a specific lighting scenario, e.g. regarding the intensity and spectral composition, adapted to the growth phase of the plants in the respective zone. As discussed below, also other parameters, like temperature, humidity, air flow, etc., can be customized in the different zones.”) 
transmit a water pump initiation signal to turn on the pump based on the water pump initiation threshold; (Par. 1510: “Different optical and ambient sensors are tracking all relevant data and a computer unit onsite or in the cloud is analyzing the data, e.g. due to the sensor data available from a substrate moisture sensor, it can be calculated how long the irrigation pumps can be shut down. Also with the data from optical/image plant sensors it can be detected if stress in the plant occurs and reduce cooling, irrigation etc., within the tolerance level of the plant.” Par. 1643: “Once the project is started the customer can see his customized plant project in a special dashboard including all relevant data (fertilizer use, pesticide use, CO2 footprint, seeds, space, water use, planned output on day X in €/$, current status of the technical equipment−running time of luminaries, pumps etc.+estimated running time of plants). The dashboard can also be open to the end consumers if wished. Furthermore, the percentage of completion may be shown.” Par. 2479: “The sequence of the method starts with the reception of the change in the delivery date for product of a plant (step 5210). This is followed by the identification of the affected plants (step 5220), e.g., with the aid of the control unit of the controlled agricultural system. To this end, the plants or plant units may be provided with machine-readable identification. This is followed by the growth status of the identified plants being determined (step 5230). The growth status and profile can be logged in a growth log, for example, and can be stored on a storage device of the controlled agricultural system. With the aid of the computing device of the controlled agricultural system and on the basis of the growth data obtained above, the modified parameters are established in the next step 5240 in such a way that this makes the desired product with the provided quality available at the amended delivery date. The quality of the product may relate to, for example, the growth phase of the plants, the degree of maturity of possible fruit, look, taste, etc. To this end, the computing device can access a database, which stores appropriate information items in respect of changing the growth (maturing) of the respective plant. By way of example, what may be stored there is that the change of the parameter x for a plant z leads to a delay or acceleration of the growth (the maturing) by y hours. From this, the computing device establishes the suitable parameter changes. Finally, the modified parameters are applied to the corresponding actuators by the control unit for the established time duration (step 5250) in order to influence the growth of the affected plants in targeted fashion.” Par. 1172: “In some embodiments/implementations, the actuator device is adapted for providing irrigation, manuring, heating, ventilation and/or air conditioning to the plants grown in the farm or to trigger a transportation of plant boxes from one lighting station to the next, or to trigger bendable or moveable fixtures to change their form, position or inclination. Via the modulated signal, the actuator device can be triggered to adjust at least one of the respective conditions, for instance based on a light recipe applied.” See also Hideho Page 24 and Examiner’s Argument section below.) 
transmit a water pump completion signal to turn off the pump based on the
water pump completion threshold; (Par. 2479: “The sequence of the method starts with the reception of the change in the delivery date for product of a plant (step 5210). This is followed by the identification of the affected plants (step 5220), e.g., with the aid of the control unit of the controlled agricultural system. To this end, the plants or plant units may be provided with machine-readable identification. This is followed by the growth status of the identified plants being determined (step 5230). The growth status and profile can be logged in a growth log, for example, and can be stored on a storage device of the controlled agricultural system. With the aid of the computing device of the controlled agricultural system and on the basis of the growth data obtained above, the modified parameters are established in the next step 5240 in such a way that this makes the desired product with the provided quality available at the amended delivery date. The quality of the product may relate to, for example, the growth phase of the plants, the degree of maturity of possible fruit, look, taste, etc. To this end, the computing device can access a database, which stores appropriate information items in respect of changing the growth (maturing) of the respective plant. By way of example, what may be stored there is that the change of the parameter x for a plant z leads to a delay or acceleration of the growth (the maturing) by y hours. From this, the computing device establishes the suitable parameter changes. Finally, the modified parameters are applied to the corresponding actuators by the control unit for the established time duration (step 5250) in order to influence the growth of the affected plants in targeted fashion. By way of example, these actuators can relate to the irradiation, i.e., for instance, change the spectrum or the intensity of a plant light fixture, the ambient temperature, the water and nutrient supply, etc.” Par. 2382: “The control unit 130 converts the commands of the computing device 140 into control signals that are suitable for the actuator device 310. The actuator device 310 is configured to carry out the countermeasures for removing or at least reducing an elevated risk. To this end, the actuator device 310 may comprise a plurality of different actuators…” Examiner’s Note –paragraph 1509 cited above establishes that the actuators may be pumps. Examiner’s Note - See also Hideho Page 24 and Examiner’s Argument section below that cites Par. 0392, 0445, 0575, 0991, 1509, 1614, 2269, 2285, 2382, 2479, and 2609.)  and
transmit a notification to the user identifier, via the communication type, the
notification including one or more of: a plant maturity message when the optical sensor input is within a range of the plant maturity optical value, a water level message when the water level input is less than the water level threshold, and a soil moisture level message. (Par. 1643: “Once the project is started the customer can see his customized plant project in a special dashboard including all relevant data (fertilizer use, pesticide use, CO2 footprint, seeds, space, water use, planned output on day X in €/$, current status of the technical equipment-running time of luminaries, pumps etc.+estimated running time of plants). The dashboard can also be open to the end consumers if wished. Furthermore, the percentage of completion may be shown. In case of delays or problems during the production the customer is informed through notifications of the platform. In case of major problems, the grower is informed so he/she can personally inform the customer.” Par. 1675: “The Controlled Agricultural System according to the 12'" aspect of "Picture Taking & Evaluation", wherein the computing device is further configured to evaluate the environmental data and/or growth data measured by the sensor device and outputs a notification if the measured data exceeds a tolerance range.”) 
Bongartz does not explicitly teach a water tank level sensor and receiving a user identifier or a communication type such as wired or wireless communication. However, Hideho does teach a water tank level sensor communicably connected to the computing unit, and receive a water level input indicative of a water level reading from the water tank level sensor; (Page  2, Par 1: “…plant cultivation management system and plant cultivation management device using the automatic watering system for plants, plant cultivation management method, and the present invention, plant cultivation management…” Page 8, Par. 8:  “. A first sensor for detecting a water supply available water storage tank, a maximum irrigation water be predetermined by the difference in height is provided above the vegetation medium, the automatic water supply system, the decrease in the water level when it is consumed in the plant irrigation is planted a second sensor for detecting the irrigating started, the water supply from the water tank by opening the water supply valve when the second sensor detects the watering start water level, the water injection valve when said first sensor detects the maximum irrigation level and characterized by having at least a water supply pipe that connects bowl with water level regulation device and a water injection valve mechanism for closing, the water level regulating device, and the pot and the water storage tank.…”) 
receive a first input indicative of a user identifier and a communication type; (Page 5, last paragraph: “…growing seed information is not limited to the user identification information, and an automatic watering system unique identification information given to the automatic water supply system installed in advance where to grow plants…” Page 18. Par. 4: “Cultivation status information receiving section 21 performs a process of receiving from the user terminal 30 along with the user ID, and the cultivation status information indicating the state of growth of plants growing user.” Page 19, Par. 2: “…a database that stores user information, including environmental information of where to grow plants, in addition to the environmental information (phone number, user information storage unit, DB2 electronic or facsimile number, and the like name and address, contact I have stores the attribute information of a given e-mail address), and such as password. This user information, After registering in advance for use of the system. The registration of the user information, the database in which the user ID is issued, granted, can be shown schematically, in the form, for example, as shown in FIG 4. The user information storage unit DB2, columns for managing the items a user ID, a name, an address (region), environmental information, telephone number, fax number, email address, etc. are provided, respectively, and stored in association with each other I have indicates that.”  Page 13, Par. 5: “In addition, the server 10, the network NW user terminal 30, farmers terminal 50, and weather information providing device 60, such as a communication network wired telephone line, including the Internet connection, wireless telephone line, CATV of (cable television) line, other exchange of information is configured to be through.”)
	Hideho may also teach the turning on and off of pumps in page 24: “Is for adjusting the amount of water supplied to the pot 43, the water level regulating device 44 is provided in the pot 43. A first sensor 45 for detecting the maximum irrigation water be predetermined, a second sensor 46 for detecting the irrigating starting lowering of the water level when it is consumed in the plant irrigation is planted, the water level adjusting device 44, the second The water supply from the water tank by opening the water supply valve when the second sensor 46 detects the watering start water level, and a, a water injection valve mechanism 47 for closing the injection valve when the first sensor 45 detects the maximum irrigation level have.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the automated agriculture system that comprises many systems to control growing of plants including a watering system that is controlled by specific growth recipes with specific parameters such as soil moisture, plant types, plant growth stage, wherein the system uses cameras as sensors as input and a pump (or actuators) that are controlled according to the parameters and the sensors via a computing device, where the actuators are pumps that control watering the plants in a soil based automated agricultural system as in Bongartz with an automatic watering system that comprises a sensor for a water tank supply and requires a user or farmer identification and a user communicates by a wired or wireless transmission as in Hideho in order to automatically control the supply of water to plants that can be adjusted and manage users and farmers with specific seedlings or plants. (Page 4, Par. 2 and Page 8, last paragraph)

Regarding claim 4, Bongartz and Hideho teach the elements of claim 1 which claim 4 depends.  Hideho also teaches that the first input is one of a phone number, an email address, an instant message username, or a social media profile identifier.  (Page 19, Par. 2: “The user information storage unit DB2, columns for managing the items a user ID, a name, an address (region), environmental information, telephone number, fax number, email address, etc. are provided, respectively, and stored in association with each other I have indicates that.”) 

Regarding claims 11 and 15, they are directed to a method of steps to implement the system or apparatuses set forth in claims 1 and 4 respectively.  Bongartz and Hideho teach the claimed system or apparatuses in claims 1 and 4.  Therefore, Bongartz and Hideho teach the method of steps in claims 11 and 15.


Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bongartz in view of Hideho in further view of Zhao et al. (CN 104731135 A), herein “Zhao.” 

Regarding claim 2, Bongartz and Hideho teach the elements of claim 1 which claim 2 depends.  They do not teach a communication interval time.  However, Zhao does teach receiving a third input indicative of a communication interval time. (Par. 0014: “In step 1, the initialization of the control device of the family farm, by a digital signal processor is connected with the keyboard set temperature of the family farm, air humidity, illumination intensity and the soil humidity environment parameter. time interval for sending home farm field environment parameter to the monitoring centre upper computer and a field parameter of the sending and searching order, setting the value of the field environment parameter according to the growth parameters of the different growing period of different crops and crops; time interval is set according to the user requirement; sending the inquiry order of field parameter of the family farm is in situ temperature, air humidity, illumination intensity, soil moisture and camera collected image;...” See also Par. 0015, 0016, and 0023.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the automated agriculture system that comprises many systems to control growing of plants including a watering system that is controlled by specific growth recipes with specific parameters such as soil moisture, plant types, plant growth stage, wherein the system uses cameras as sensors as input and a pump (or actuators) that are controlled according to the parameters and the sensors via a computing device, where the actuators are pumps that control watering the plants in a soil based automated agricultural system as in Bongartz with an automatic watering system that comprises a sensor for a water tank supply and requires a user or farmer identification as in Hideho with having a time interval for sending and communication field environment parameters as in Zhao in order to have a highly precise and efficient farm management system that saves power and financial resources. (Par. 0064) 

Regarding claim 3, Bongartz, Hideho, and Zhao teach the elements of claim 2 which claim 3 depends.   Zhao also teaches that the notification is sent at the communication time interval time and includes one or more of the soil moisture input, the water pump completion signal, and the optical sensor input.  (Par. 0014) 

Regarding claims 12 and 13, they are directed to a method of steps to implement the system or apparatuses set forth in claims 2 and 3 respectively.  Bongartz, Hideho, and Zhao teach the claimed system or apparatuses in claims 2 and 3.  Therefore Bongartz, Hideho, and Zhao teach the method of steps in claims 12 and 13. 


Claims 5 – 8 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bongartz in view of Hideho in further view of Gungl et al. (US PG Pub. No. 20190159411), herein “Gungl.” 

Regarding claim 5, Bongartz and Hideho teach the elements of claim 1 which claim 5 depends.  Bongartz may implicitly teach moisture as a threshold parameter for operating an actuator.  However, Gungl explicitly teaches the water pump initial signal is transmitted in response to the soil moisture input falling below a lower threshold value. (Par 0038: “The C/C 160 of the watering pump 120 may be configured to receive instructions from the gateway 30 regarding an operational mode of the watering pump 120 as defined by the app, or by locally stored programming. For example, the gateway 40 may receive instructions from the user via the user terminal 50 regarding what operational mode (e.g., controlling on/off cycles of the pump) the user desires the watering pump 120 to operate in. In some example embodiments, the user-selectable operational modes of the watering pump 120 may include, but are not limited to, an intelligent mode, a scheduled mode, or a manual mode. When the intelligent mode is selected by the user, the watering pump 120 may operate independently based on programmed triggers. In some cases, the triggers may be sensor data received from the first or second sensor 140 or 142. For example, the C/C 160 of the watering pump 120 may be programmed to turn on the watering pump 120 and provide water when sensor data falling within or exceeding certain ranges or thresholds is received. Thus, in some example embodiments, if the sensor data indicates that soil moisture is below a given threshold, the watering pump 120 may be configured to energize the watering pump 120 to enable delivery of water to the sprinklers.” See also Par. 0039 and 0044.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the automated agriculture system that comprises many systems to control growing of plants including a watering system that is controlled by specific growth recipes with specific parameters such as soil moisture, plant types, plant growth stage, wherein the system uses cameras as sensors as input and a pump (or actuators) that are controlled according to the parameters and the sensors via a computing device, where the actuators are pumps that control watering the plants in a soil based automated agricultural system as in Bongartz with an automatic watering system that comprises a sensor for a water tank supply and requires a user or farmer identification as in Hideho with both turning on and off a pump with respect to soil moisture levels within a range or exceeding a threshold value as in Gungl in order to have an efficient gardening and lawn care using a smart watering pump. (Par. 0004) 

Regarding claim 6, Bongartz and Hideho teach the elements of claim 1 which claim 6 depends.  Bongartz may implicitly teach moisture as a threshold parameter which may turn off a pump. However, Gungl explicitly teaches the water pump completion signal is in response to the soil moisture input reaching an upper threshold value. (Par 0048, line 11: “Based on the sensor data received (e.g., if certain threshold parameters are reached or not), the watering pump 120 may be turned on or off.”  See also the complete paragraph 0038.) 

Regarding claim 7, 
Bongartz and Hideho teach the elements of claim 1 which claim 7 depends. Bongartz may implicitly teach a moisture level that is based on plant type. However, Gungl explicitly teaches that the soil moisture threshold value is based on the plant type.  (Par. 0017: “In particular, the system may employ an intelligent watering pump that is configured to be programmed for servicing one or more such specific segments. The specific segments may have different types of plants therein, and therefore may optimally have different growing conditions desirable in connection with each respective one of the segments.”) 

Regarding claim 8, 
Bongartz and Hideho teach the elements of claim 1 which claim 8 depends. Hideho may also teach a notification via email.  However, Gungl explicitly teaches that the notification includes at least one of a phone call, a text message, an email, or a social media post.  (Par. 0068, line 17: “Notifications may also be provided regarding general status, current conditions and/or the like. The alerts, warnings and/or notifications may be generated via light, sound, visual display, or other devices that may be connected to or part of the operation manager 340. In some cases, the notifications may be provided by text message or email.”) 

Regarding claims 16 - 19, they are directed to a method of steps to implement the system or apparatuses set forth in claims 5 - 8 respectively.  Bongartz, Hideho, and Gungl teach the claimed system or apparatuses in claims 5 - 8.  Therefore Bongartz, Hideho, and Gungl teach the method of steps in claims 16 - 19. 


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bongartz in view of Hideho in further view of Zhao in further view of Gungl.  

 Regarding claim 9, 
Bongartz and Hideho teach the elements of claim 1 which parallel most of the limitations of claim 9.  However, claim 9 includes the limitations of both claim 2 and 7. Zhao teaches the limitations of claim 2 which is included in claim 9 wherein to receive a third input indicative of a communication interval time (Par. 0014: “In step 1, the initialization of the control device of the family farm, by a digital signal processor is connected with the keyboard set temperature of the family farm, air humidity, illumination intensity and the soil humidity environment parameter. time interval for sending home farm field environment parameter to the monitoring centre upper computer and a field parameter of the sending and searching order, setting the value of the field environment parameter according to the growth parameters of the different growing period of different crops and crops; time interval is set according to the user requirement; sending the inquiry order of field parameter of the family farm is in situ temperature, air humidity, illumination intensity, soil moisture and camera collected image;...” See also Par. 0015, 0016, and 0023.) 
Gungl teaches the limitations of claim 7, determine a water level threshold based on one or more of the plant type and a water tank type) (Par. 0017: “In particular, the system may employ an intelligent watering pump that is configured to be programmed for servicing one or more such specific segments. The specific segments may have different types of plants therein, and therefore may optimally have different growing conditions desirable in connection with each respective one of the segments.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the automated agriculture system that comprises many systems to control growing of plants including a watering system that is controlled by specific growth recipes with specific parameters such as soil moisture, plant types, plant growth stage, wherein the system uses cameras as sensors as input and a pump (or actuators) that are controlled according to the parameters and the sensors via a computing device, where the actuators are pumps that control watering the plants in a soil based automated agricultural system as in Bongartz with an automatic watering system that comprises a sensor for a water tank supply and requires a user or farmer identification as in Hideho with having a time interval for sending and communication field environment parameters as in Zhao with both turning on and off a pump with respect to soil moisture or water level within a range or exceeding a threshold value as in Gungl in order to have an efficient gardening and lawn care using a smart watering pump. (Par. 0004)

Regarding claim 10, 
Bongartz, Hideho, Zhao, and Gungl teach the limitations of claim 9 which claim 10 depends.  Zhao teaches that the communication interval time, and Bongartz also teaches that the notification includes one or more of the soil moisture input, the water pump completion signal, and the optical sensor input. (Par. 1643: “Once the project is started the customer can see his customized plant project in a special dashboard including all relevant data (fertilizer use, pesticide use, CO2 footprint,
seeds, space, water use, planned output on day X in €/$, current status of the technical equipment-running time of luminaries, pumps etc.+estimated running time of plants).
The dashboard can also be open to the end consumers if wished. Furthermore, the percentage of completion may be shown. In case of delays or problems during the production the customer is informed through notifications of the platform. In case of major problems, the grower is informed so he/she can personally inform the customer.” Par. 1675: “The Controlled Agricultural System according to the 12'" aspect of "Picture Taking & Evaluation", wherein the computing device is further configured to evaluate the environmental data and/or growth data measured by the sensor device and outputs a notification if the measured data exceeds a tolerance range.”) 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bongartz in view of Hideho in further view of Motohari Sharif et al. (US PG Pub. No. 20160183483), herein “Sharif.” 

Regarding claim 14, Bongartz and Hideho teach the elements of claim 11 which claim 14 depends.  They do not explicitly teach a pump signal responsive to a water level and a growth phase of a plant. However, Sharif does teach the water pump initiation signal is in response to the water level input falling below a threshold measurement associated with the growth phase.  (Sharif Claim 14: “A deficit irrigation system comprising: a water storage unit configured to store water for watering a plant; a pump in communication with the water storage unit; a plurality of irrigation valves in communication with the pump; a controller in communication with the water storage unit, pump and the irrigation valves, wherein the controller is configured to: receive a plurality of inputs including a growth stage of a plant, a development stage of the plant, a water level at the water storage, and a full irrigation data; compute a stress intensity factor for irrigation of a plant, wherein: the stress intensity factor represents a strength of the plant to a deficit irrigation, the stress intensity factor is represented by K having a value between 0 and 1 with a larger value of K reflecting a higher strength to the deficit irrigation and a lower value of K reflecting a lower strength to the deficient irrigation, and the stress intensity factor is computed based on the growth stage of the plant, the development stage of the plant and the water level in the reservoir; compute a correction factor based on the calculated stress intensity factor; compute a deficit water irrigation factor based on the correction factor and the full irrigation data; and control the irrigation valves in a wired or a wireless communication with the controller to enable a deficit irrigation of the plant in accordance with the deficit irrigation factor, wherein the deficit irrigation factor controls when and how much to irrigate via the irrigation valve.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the automated agriculture system that comprises many systems to control growing of plants including a watering system that is controlled by specific growth recipes with specific parameters such as soil moisture, plant types, plant growth stage, wherein the system uses cameras as sensors as input and a pump (or actuators) that are controlled according to the parameters and the sensors via a computing device, where the actuators are pumps that control watering the plants in a soil based automated agricultural system as in Bongartz with an automatic watering system that comprises a sensor for a water tank supply and requires a user or farmer identification as in Hideho with using a pump depending on the water level of a reservoir and the growth phase of a plant as in Sharif in order to control plant growth and account for water-stressed regions where water resources are insufficient to meet the full demand. (Par. 0005) 

Response to Arguments

 The examiner is not persuaded by applicant’s arguments that Bongartz discloses only a hydroponic system. Examiner agrees that Bongartz teaches a hydroponic plant growing system, but this is not the only embodiment of Bongartz.    
Bongartz’s main concept is a Controlled Agricultural System (Par. 0001). 
Bongartz paragraph 0009 states: “The embodiment of claim 1 relates to an agricultural system or farm with processing lines for growing plants. Therein, a first processing line is configured to move a first plurality of plants through the agricultural system along a route and to apply a first growth condition to the first plurality of plants to satisfy a first active agent parameter for the first plurality of plants. An active agent can for instance
be a pharmaceutical ingredient, see the element "Medical Certificates" in detail.”  [Emphasis added by examiner.]  Another main concept of Bongartz is an automated farm as disclosed in paragraph 0010: “The farm, in particular a fully automated farm, can manage the entire growth system, applying not only a customized illumination to the plants (light recipes), but even customized environmental conditions (growth recipes) and solutions for maintaining or restoring plant health…”  Par. 0012: “A highly automated farm or agricultural system…”  
Bongartz begins to introduce the concept of hydroponics in paragraph 0020, but this is not, by far, a manifestation of the complete Bongartz reference as a whole. In several instances Bongartz states hydroponics along with the broader embodiment of a “horticulture processing line.”  Paragraph 0019: “…"Hydroponics" or "Horticulture Processing Line"…”   Par. 0023: “In general, the plant production, as described for instance in "Hydroponics" or "Horticulture Processing Line"…”  Par. 0117: “As discussed for instance in "Resizable growth area", "Hydroponics" or "Horticulture processing line.” Bongartz starts to describe “Hydroponics” in paragraph 0226 which is labelled “"Hydroponics.”  Then Bongartz describes a broader concept of "Horticulture Processing Line" in paragraphs 0274 and those that follow which may include hydroponics but not necessarily so. In describing the horticulture processing line Bongartz teaches the element of “trays” or “growth trays” that carry the plants between zones where defined growth conditions can be applied. While still describing the “horticulture processing line,” Bongartz states in paragraph 0282: “In case of a Hydroponic arrangement (see "Hydroponics"), the growth…” This very important phrase that Bongartz uses “In case of a hydroponic arrangement…” means that Bongartz does not limit his claimed invention to only hydroponics but rather hydroponics is only a subset of Bongartz overall automated agriculture system.  When describing the horticulture processing line Bongartz discloses growth trays, and in paragraph 0284 states: “Depending on the size, the trays can receive a container or receptible or the like, they can also have a bowl- or receptible-like shape themselves. In general words, a defined volume for receiving soil or hydroponics or any other matrix material for growing plants is provided at each growth tray.” [Emphasis added by examiner.]  Clearly Bongartz does not exclude a soil based automated system and includes hydroponics, that is a providing nutrients to plant roots completely encapsulated in a water, as only one embodiment.  Many other paragraphs describe soil as part of the trays and part of the embodiment of an automated agriculture system wherein the soil is not water as in hydroponics. [Emphasis added by examiner.]  For example, paragraph 1601 teaches peppers that are cultivated using less water supply.  Examiner suggests word searching Bongartz for the word “soil.”  Paragraph 0415 states that sensors may be “included in the earth/ground or in the water…”  This is directly on point that Bongartz teaches both a dirt/soil based system as well as a hydroponic system. 
	Bongartz clearly links the automated farming system that uses conventional soil (or the alternative embodiment hydroponics) where the plants are in located in trays where the system is monitored with optical and soil moisture sensors and based on the sensor data to add water to the soil via pumps or actuators.  Paragraph 0531 states: “If the morphological change is due to a certain root cause (e.g. not enough water), the system may optionally initiate a counter-measure (e.g. irrigation).  For this purpose, the controlled agricultural system further comprises respective actuators (e.g. irrigation system).”  [Emphasis added by examiner].  Paragraph 1509 states that the “Actuators could be water pumps…”  A possible overall embodiment of Bongartz is stated in Par. 2382 where the system details sensors, a computing device, actuators (such as pumps as stated in Par. 1509), and applying the correct amount of chemicals, fertilizers, and water to plants using the combination of data solved in the computing device to establish countermeasures to the plants. The second to last sentence of paragraph 2382 states in part: “… apparatuses for applying pesticides, fertilizers, water, etc” emphasizes that the system adds water to the soil of the trays via the actuators.  Given these arguments and citations, examiner is not convinced by applicant’s arguments that Bongartz does not teach a system with soil and pumps (actuators) for distributing water to plants.  Bongartz is a long reference, and applicant’s citations of Bongartz supporting only a hydroponic system are not convincing given the complete reference where the hydroponic system is only one embodiment or subset of the agriculture farming system of Bongartz. 
	Bongartz also teaches that the actuators (such as pumps) are used for irrigation and watering the plants in the trays.  Paragraph 0445 states that “…the actuator device further comprises actuators able to adjust growth parameters of the plants, e.g. water, nutrients, light (intensity, spectrum), humidity, temperature, air ventilation, water circulation, pesticides.”  Bongartz even separates the two events between adding water (by way of actuator) to actual “water circulation” which may be used in the different hydroponics embodiment. Other paragraphs teach that the actuators control the water or watering of the plants; see Par. 0392, 0575, 0991, 1509, 1614, 2269, 2285, 2382, 2479, and 2609.  More paragraphs relate the actuators to growth recipes that includes specific water amounts and paragraph 1601 distinguishes that one crop (chili peppers) will require less water supply to yield specific result.  See Par. 1582, 1585, 1596, 1601, 1607, 1623, 1871, 2609, and many others.  It is by way of sensors, actuators, and the computing device used in the automated agriculture system that Bongartz is able to achieve a customized approach to adapt the controlled agriculture system to specific needs of the plants.  
Examiner also is not persuaded that the references are not combinable as the references are from the same field of endeavor as the claimed invention and reasonably pertinent to the problem faced by the inventor.  Bongartz teaches a similar embodiment as Hideho by using conventional soil to grow plants/crops.  The amendments were taught by the same references as cited above and the rejection of claim 1 and therefore this action is made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD G ERDMAN/Primary Examiner, Art Unit 2116